Citation Nr: 0008034	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-16 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left below-knee 
amputation as secondary to service-connected residuals of 
left leg anterior compartment syndrome release.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1972 to 
December 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's claim of secondary service connection for a 
left below-the-knee amputation is plausible, but the RO has 
not obtained sufficient evidence for correct disposition of 
this claim.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim of 
secondary service connection for a left below-the-knee 
amputation, and VA has not satisfied its duty to assist him 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).

Under 38 C.F.R. § 3.310(a) (1999), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  A well-grounded claim for 
secondary service connection requires evidence of a current 
disability as provided by a medical diagnosis, a service-
connected disease or injury, and competent evidence providing 
a nexus between the two.  Wallin v. West, 11 Vet. App. 509, 
512 (1998); see also Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  When determining whether a claim 
is well grounded, the evidence submitted in support of the 
claim must be accepted as true.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995) (citing King v. Brown, 5 Vet. App. 19, 
21 (1993)). 

The appellant is service connected for residuals of left leg 
anterior compartment syndrome release.  VA medical records 
reveal that the appellant underwent left below-knee 
amputation in July 1997.  In an August 1997 VA examination 
report, the VA examiner stated the following:

In my opinion, this patient has developed 
a gangrene/peripheral vascular disease 
_____ diabetes mellitus, however, the 
patient has developed no gangrene over 
the right leg and hence in my opinion the 
aggravation of peripheral vascular 
disease may have something to do with the 
injury in 1977.  

The Board finds that the aforementioned medical opinion is 
sufficient to establish a well-grounded claim for service 
connection for a left below-the-knee amputation as secondary 
to service-connected residuals of left leg anterior 
compartment syndrome release.  Reiber, 7 Vet. App. at 513; 
Wallin, 11 Vet. App. at 509.  A careful read of the VA 
examiner's opinion of August 1997 suggests that an etiology 
other than the appellant's diabetes condition may be 
responsible for the peripheral vascular disease which 
eventually led to gangrene and loss of the left leg below the 
knee by medically-necessitated amputation.  The examiner went 
on to suggest that the old service injury to the left leg 
might have aggravated the peripheral vascular disease.  The 
Court has held that when aggravation of a veteran's non-
service connected condition is proximately due to, or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  This opinion, when read together with the 
appellant's contentions and the entire evidentiary record, is 
sufficient to well ground the claim.  It is important to 
emphasize that the well grounded standard is a rather low 
threshold, Morton, 12 Vet. App. 477 (1999), and thus, as 
stated above, evidence is presumed to be credible for such 
purposes.  King v. Brown, 5 Vet. App. at 21.

Accordingly, as this claim is found to be well grounded, VA 
has a duty to assist in the development of facts relating to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).  However, further development of the 
appellate record is in order, as detailed below in the REMAND 
portion of this decision.


ORDER

The appellant's claim of secondary service connection for a 
left below-the-knee amputation is well grounded, and, to that 
extent, the appeal is granted.



REMAND

Having found the claim well grounded, additional development 
of this issue is in order.  The Board finds that the medical 
evidence of record needs to be supplemented prior to the 
adjudication of the claim on the merits.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the appellant 
for an appropriate VA examination to 
determine the etiology of the left below-
the-knee amputation.  In connection with 
this examination, the VA examiner is to 
review the entire claims file prior to 
providing the following opinion:  Based 
on a longitudinal review of the 
appellant's medical history, what is the 
most probable etiology(ies) for the 
underlying disease process that led to 
the left below-the-knee amputation, as is 
medically possible, based on evidence of 
record, to include all examination 
findings and available in/outpatient 
medical records.  In addition, it is 
requested that the examiner address 
whether a specific cause-and-effect 
relationship is shown between the disease 
process that led to the amputation and 
the appellant's service-connected left 
leg disability (residuals of left leg 
anterior compartment syndrome release), 
and if not, whether any of the pathology 
related to this disability is shown to 
have aggravated the disease process that 
led to the amputation and, if so, to what 
extent or degree.  Moreover, if there are 
multiple co-existing disorders found 
present, the examiner should specify 
whether any symptoms for each are a part 
of, or were caused or aggravated by, his 
residuals of left leg anterior 
compartment syndrome release or other 
medical condition or disease.  The 
medical opinion should be comprehensive 
and should include full rationale and a 
discussion of all medical studies on the 
subject matter deemed to be pertinent to 
support the conclusions reached.  The 
report of the medical opinion should be 
associated with the claims folder.

2.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
of service connection for the left below-
the-knee amputation with consideration of 
all the evidence, to include any 
additional evidence/argument submitted in 
support of the claim.  In addition, the 
readjudication of this claim should 
include consideration alternative 
theories of entitlement, specifically, 
aggravation (within the framework 
provided by the Court in Allen, supra).  
In adjudicating this well-grounded claim, 
the RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 



